

116 HRES 619 IH: Expressing support for the Haitian people and their Constitution, rule of law, and commitment to democratic principles.
U.S. House of Representatives
2019-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 619IN THE HOUSE OF REPRESENTATIVESOctober 8, 2019Mr. King of Iowa submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support for the Haitian people and their Constitution, rule of law, and commitment to
			 democratic principles.
	
 Whereas, for the second time this year, the President of the Republic of Haiti has nominated a new head of Government (a Prime Minister) along with a cabinet, while consulting with the presidents of both chambers of the Parliament, in accordance with the Constitution of Haiti;
 Whereas in order to get sworn in, the Prime Minister has to get his general political plan approved by a simple majority in each of the two chambers of Parliament;
 Whereas the lower chamber has approved that general political plan on September 3, 2019, with a majority vote;
 Whereas, on September 11, 2019, the Senate was to hold a session to hear the general political plan of Mr. Michel, where the Senators needed to approve or reject it in order to form a government;
 Whereas the Parliament was vandalized for the second time this year to prevent the session from happening;
 Whereas these individuals intended to intimidate and create a chaotic environment; Whereas without a new functioning government, a budget cannot be passed, midterm elections cannot be organized, new agreements with international financial institutions (such as the International Monetary Fund and the Inter-American Development Bank) cannot be finalized, and many urgent matters cannot be addressed;
 Whereas in January of 2020, the term for the entire lower chamber and 2/3 of the Senate will expire, and the President could then rule by decree; and Whereas democracy in Haiti is in peril because of the actions of a few, which affect the short-term and long-term interests of all Haitians: Now, therefore, be it
	
 That the House of Representatives— (1)condemns on a bipartisan basis the violence inside the Senate of Haiti on September 11, 2019, for disrupting constitutional process and the rule of law;
 (2)expresses support for the Haitian people and their Constitution, rule of law, and commitment to democratic principles;
 (3)supports a peaceful vote in the Senate of Haiti, in accordance with the Constitution of Haiti and institutional norms, leading to an inclusive solution for the betterment of all Haitians;
 (4)reaffirms the strength of the United States-Haiti partnership; (5)calls for sustained United States support, as well as that of Haiti’s other allies and friends around the world, in order for Haiti to realize a thriving, free society;
 (6)commends Haiti for its vote to address the threats to peace and democracy in the Americas posed by the former Maduro regime at a meeting of states party to the Inter-American Treaty of Reciprocal Assistance (TIAR);
 (7)thanks Haiti for serving as Vice President of the TIAR Organ of Consultation; and (8)encourages an improved investment climate in Haiti to spur private sector-led growth.
			